Case 19-10479-KG Doc 265 Filed 05/30/19 Page 1of 11

UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE

In re FtW Media, Inc., et al. ("F+W Media" or "Debtors") Case No. 19-10479 (KG) (Jointly Administered)
Debtors Reporting Period: April 1 - April 30

MONTHLY OPERATING REPORT
File with Court and submit copy to United States Trustee within 30 days after end of month.

Subinit copy of report to any official committee appointed in the case.

Schedule of Cash ursements MOR-1
Bank Reconciliation (or es of debtor's bank reconciliations) [MOR-la
Schedule of Professional Fees Paid MOR-Ib

of bank statements
Cash disbursements
Statement of

Balance Sheet
Status of ition Taxes
es of IRS Form 6123 or
tax retums
of Unpai ition Debts
of accounts
ccounts Receivable Reconciliation and
onnaire

 

I declare under penalty of perjury (28 U.S.C, Section 1746) that this report and the attached documents
are true and correct to the best of my knowledge and belief.

 

 

Signature of Debtor Date

 

 

Signature of Joint Debtor Date

5 [30/14

Date

Coutco\ler

Controller

 

* Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor
ig a partnership; a manager or member if debtor is a limited liability company.
Case 19-10479-KG Doc 265 Filed 05/30/19 Page 2 of 11

In re F+W Media, Inc., et al. ("F+W Media" or "Debtors") Case No. 19-10479 (KG) (Jointly Administered)
Debtors Reporting Period: April 1 - April 30
Fed, Tax. 1D. No.: XX-XXXXXXX

Listing of Debtor Entities and Notes to the Monthly Operating Report

General:
The report includes consolidated activity from the following Debtors and related Case numbers:

 

Debtors Case #

F+W Media, Inc. 19-10479
New Publishing Holdings, Inc. 19-10480
F+W Subscription Services, LLC 19-10481
F+W Trade Show & Events, LLC 19-10482
Former Quilting Ine. 19-10483
F & W Media International Limited 19-10484
F+W OH e-Commerce, LLC 19-10485
The Writers Store, Inc. 19-10486
F+W NH e-Commerce, LLC 19-10487

General Notes to the MOR:

Debtor-in-Possession Financial Statements

This Monthly Operating Report (“MOR”) has been prepared solely for the purpose of complying with the monthly
reporting requirements applicable in the above-listed bankruptcy cases and is in a format deemed acceptable to the
Office of the U.S. Trustee. The financial information contained herein is unaudited, preliminary, limited in scope,
and as discussed below, may not comply with accounting principles generally accepted in the United States of
America “U.S. GAAP”) ia all material respects. All results, other than as noted, are presented on a consolidated
basis due to the complexity of the intercompany transactions among Debtor entities and the system limitations that
prevent the Debtors from isclating balance sheet and cash activity among distinct Debtors and non-Debtors,

The unaudited consolidated financial statements have been derived from the books and records of F+W Media and
related non-Debtors (collectively, “FW”) on a consolidated or consolidating basis, as applicable. No current activity
exists for the non-Debtors and existing balances on MOR-3 are immaterial with respect to the consolidated balances.
The information furnished in this report includes primarily normal recurring adjustments, but not all of the
adjustments that would typically be made for the quarterly and annual financial statements to be in accordance with
U.S. GAAP. Furthermore, the financial information contained herein has not been subjected to the same level of
accounting review and testing that FW applies in the preparation of their quarterly and annual financial information
in accordance with U.S. GAAP, Accordingly, upon the application of such procedures, F+W Media believes that the
financial information may be subject to change, and that these changes could be material.
Case 19-10479-KG Doc 265 Filed 05/30/19 Page 3 of 11

In re F+W Media, Inc., et al. ("F+W Media" or "Debtors") Case No. 19-10479 (KG) (Jointly Administered}
Debtors Reporting Period: Aprii 1 - April 30
Fed. Tax. LD. No.: XX-XXXXXXX

The results of operations contained herein are not necessarily indicative of results that may be expected from any
other period or for the full year and may not necessarily reflect the consolidated results of operations, financial
position, and schedule of receipts and disbursements of F+W Media in the future. F*W Media cautions readers not
to place undue reliance upon the MOR. There can be no assurance that such information is complete and the MOR
may be subject to revision,

The unaudited consolidated Debtor-in-Possession Financial Statements presented in MOR-2 and MOR-3 includes
activity for the period of April | - April 30.

Intercompany Transactions

Due to the cash management structure of FW, intercompany activity is material among Debtor entities making an
isolated entity breakout within MOR-1 and MOR-3 limited. Intercompany transactions between the Debtors have
been nearly eliminated in the financial statements contained herein. The unaudited consolidated financial statements
presented in MOR-2 and MOR-3 also include elimination entries for intercompany balances related to Non-debter
affiliates.

Liabilities Subject to Compromise

As a result of the Chapter 11 filing, the payment of pre-petition indebtedness is subject te compromise or other
treatment under a plan of reorganization or liquidation. The determination of how liabilities will ultimately be settied
and treated cannot be made until the bankruptcy court approves a Chapter 11 plan. Accordingly, the ultimate amount
of such liabilities is not determinable at this time. F+W Media has segregated pre-petition liabilities that are subject
to compromise to be reported at the amounts expected to be allowed, even if they may be settled for lesser amounts.
The amounts currently classified as liabilities subject to compromise are preliminary and may be subject to future
adjustments depending on bankruptcy court actions, first day motions that allow certain pre-petition liabilities to be
paid in the ordinary course, further developments with respect to disputed claims, determinations of the secured
status of certain claims, the values of any collateral securing such claims, assumption or rejection of executory
contracts, impact of an asset purchase agreement and liabilities being assumed by the buyer, and continued
reconciliation and other events.

Restructuring Costs

Expenses and income directly associated with the Chapter 11 filings have been reported separately in the income
statement and balance sheet as restructuring expenses/accruals, except for interest and expenses associated with
F+W Media’s debtor-in-possession financing (included in interest expense). Restructuring expenses include post-
petition expenses and payments related to legal advisory and representation services, other professional consulting
and advisory services including claims reconciliation, U.S. Trustee fees, expenses associated with retention of F+W
Media employees (per court approval), changes in liabilities subject to compromise (recognized as there are changes
in amounts that are expected to be allowed claims), and all other items related to the Chapter 11 process.
Case 19-10479-KG Doc 265 Filed 05/30/19 Page 4of11

In re F+W Media, Inc., et al. ("F+W Media" or “Debtors")

Debtors

Case No. 19-10479 (KG) (Jeintly Administered)
Reporting Period: April 1 - April 30

SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS

$ in thousands

 

 

03/31/19 Net 04/30/19
Cash Intercompany Net Cash

Entity Case # Balance Receipts Disbursements Transfers Interest Other Balance
F+W Media, Inc. 19-10479 $3 4,914 § 4,797 $ {4,308} $ 1,336 $ 0 $ GQ) 3 6,739
New Publishing Holdings, Inc. 19-10480 - - - - . - -
F+W Subscription Services, LLC 19-1048 1 29 1,687 (522) (490) - 103
F+W Trade Show & Events, LLC 19-10482 - 284 (10) {274} - 0 0
Former Quilting Ine. 19-10483 - - - - - - -
F&W Media Intemational Limited 19-10484 619 353 (949) - (0) (8) 215
F+W OH e-Commerce, LLC 19-10485 - 616 (45) (371) - (0} (0)
The Writers Store, Inc. 19-10486 - - (0} 0 - - -
F+W NH e-Commerce, LLC 19-10487 - - - - - - -
Totai Debtor $ 5,562 5 7,337 § (5,834) $ Oo $ Oo 3 (9) $ 7,057
Case 19-10479-KG Doc 265 Filed 05/30/19 Page 5of11

In re F+W Media, Inc., et al, ("F+W Media” or "Debtors") Case No, 19-10479 (KG) (Jointly Administered)
Debtors Reporting Period: April 1 - April 30

BANK RECONCILIATIONS
Continuation Sheet for MOR-1

$ in thousands

 

Account Debtor 04/30/19
Number Bank Entity Balance
XXXXX9583 Chase F+W Media, Inc. $ -
XXXXX5887 Chase F+W Media, Inc. 6,035
XXXXx5623 Chase F+W Trade Show & Events, LLC -
XXXXX3753 Chase F+W Subscription Services, LLC -
XXXXX7313 Chase F+W OH e-Commerce, LLC -
XXXXXX9101 Chase F+W Media, Inc. 6
XXXxXXX5181 Chase F+W Media, Inc. 39
XXXXXK5189 Chase F+W Media, Inc. 658

XXKXXXXXX8349 Wells Fargo F+W Subscription Services, LLC 103
XXXx839 1 Chase F&W Media International Limited 92
Xxxx8319 Chase F&W Media International Limited 25

XXXXXX 1253 Chase F&W Media International Limited 88
XXXKxX2815 Chase F&W Media International Limited 10

Total $ 7,057
Case 19-10479-KG Doc 265 Filed 05/30/19 Page 6 of 11

In re F+W Media, Inc., et al. ("F+W Media" or "Debtors’) Case No. 19-10479 (ICG) (Jointly Administered)
Debtors Reporting Period: April 1 - April 30

SCHEDULE OF PROFESSIONAL FEES AND EXPENSES PAID

This schedule is to include all retained professional payments from case inception to current month.

 

(1) A large majority of expenses relate to postage and noticings.
Case 19-10479-KG Doc 265 Filed 05/30/19 Page 7 of 11

‘soaj [eUOIssajoad poruaoe wi cgeg Ajoeniixordde sopn[aut saneqsiutumpe pus perouan “UY eIpoY M+ (1)

 

 

 

 

 

 

(3900) § 8) § 3 $ (p82) $ (6z1) $e) § pat § (0) $ (62) $ (zto‘s} g§ - $ soxe] Joye (ssoq) auLODUy
- - - - - - - - - - - 39XE] ALGO] JO] WOISIAOT
(3927) = $ {16} $38 $ (gz) $ (6zt} = Cer) S$ PBL $ (0) $ (62) $ (10) 4 - $ SOXE] AUTODUT a1DJaq (SSO[) eUIDSTT
als go - $ - : $ - 3: go: $ §. 6s $ eis $ $ asuadxa/(awioout) Io1pe [E10]
92 - - - - - - - 0z c - asuadxoauooul} Jay
S0e - - . - - - - - S0t - UOLTEZTUOLUE Jlaipoory
cre - - - - - - - 6E Oe - you ‘osuedxe {auooul} js079)0]
{asuodxg) atmosny TG
(s6rz) = $ (16) $8 $ (paz) $ (6z1) $ (1D $ pee $ $ ole $ (eer) ¢ - § suonelado wo (S801) smeouy
O86 (03) $ Zi cell $  Z6¢ $+ $ OSL go $ bre $ lr $ g sosuadxg Sureredcy [e10],
8s - E - - - ~ - él 9S - donEZoWe? pue woHEaIdacy
6057 . I tL Tf t - G Tol rok - (1) canenstunupe pre perouap
1sz . 0 ct 6c - - ” - 0 - aoualayuo7)
9CE - - £ - £ - 0 $01 91z - Sulsnoyarem pur Burddiys
5€8 - - - - - OSL - - +8 - Gone[noI)
BEOT - $ 607 - L - - 1 108 - yeuoupy
ovr . t ari . 0 . rt! 191 - SuNayVUl pue SUISTOApy
066'1 (03) £ ad Tél z . - B95 lec] ~ safes J9 1803)
sasuodxy suneIodo
cas $ (ip $ él 798 $ £97 $1 $ PES'l $0 $ $i6 $ zoce § - $ anuaasy [P10],
S101qac] UONEUNUy = OUy “IONS YT] ‘ausune}-9 TY ‘swsaq FV] ‘sorsunle5-9 “auy ‘soorales “OUT BUNTING) = PSM] “OUT ‘RIpSyAy “SUT ‘sBUIP[OLT
Patepyposuo7, Auedwooisyyy] sig, HO M+ 3 Moys HN Ata wondiosqng ASU] [euOLeWISI OY A Suysyqng
au Spel Mad MAL BIpS AAPL ON

o¢ judy - 2 judy :pouiag Sumoday

(pausisiumupy ADUroL) (D3) 6LPO1-61 “ONL ase

SNOLLVaadO JO INSIAALV ES

Spuesnoyy ul $

Queulaye1g ou03uT)

1o1q3qq

(52992), 20 .ELPAPAL Mi +a,) TE 38 SOUT BIO] Ate 9 Oy
Case 19-10479-KG Doc 265 Filed 05/30/19 Page 8 of 11

In re F+W Media, Inc., et al. ("F+W Media" or "Debtors")

Debtor

BALANCE SHEET AS OF April 30, 2019

$ in thousands

CURRENT ASSETS:

Cash and cash equivalents

Restricted cash

Accounts receivable, net

Inventory, net

Prepaid and other assets
Total current assets

OTHER ASSETS
Property and equipment, net
Digital product development costs, net
Prepublication costs, net
Goodwill & intangible assets, net
Income tax receivable
Other assets
TOTAL ASSETS

CURRENT LIABILITIES:
Accounts payable
Accrued expenses
Accrued interest
Deferred revenue

Total current Habilities

LONG TERM LIABILITIES:
Deferred revenue long-term
DIP loan

Total long-term liabilities

Liabilities subject to compromise
Total liabilities

Total stockholders' equity

Total liabilities & equity

Case No. 19-10479 (KG) Jointly Administered)
Reporting Period: April 1 - April 30

Total
Consolidated

Debtors

5,640

658
9,007
4,667
4,930

$ 24,903

4,981
1,229
1,597

53,295

(154)
720

$ 86,570

2,899
825

10
17,999

$ 21,733

7,182
5,346

$ 12,529

92,914

$ = 127,176

$ (40,606)

3 86,570
Case 19-10479-KG Doc 265 Filed 05/30/19 Page 9 of 11

In re F+W Media, Inc., et al. ("F+W Media" or "Debtors") Case No. 19-10479 (KG) (Jointly Administered}
Debtor Reporting Period: April 1 - April 30

STATUS OF POSTPETITION TAXES

I, Jordan Bohrer, hereby declare under penalty of perjury:

Tam Controller of F+W Media, Inc. et al, the above captioned debtors and debtors in possession (collectively, the “Debtors”}. I
am familiar with the Debtors day-to-day operations, business affairs, and books and records. I am authorized to submit this
statement on behalf of the Debtors.

All statements in this statement are based on my personal knowledge, my review of the relevant documents, my discussions
with other employees of the Debtors, or my opinion based on my experience and knowledge of the Debtors’ operations and
financial condition. If! were called upon to testify, I could and would testify to each of the facts set forth herein based on such
personal knowledge, review of documents, discussions with other employees of the Debtors or opinion.

To the best of my knowledge, information, and belief, and except as otherwise set forth in this MOR, all of the Debtors have
filed all necessary federal, state, and local tax returns and have timely made (or are in the process of remediating any immaterial
late filings or prepayments) all related required post-filing tax payments, which are not subject to dispute or reconciliation, and

are current,

5 [30/19

Date

 
Case 19-10479-KG Doc265 Filed 05/30/19 Page 10 of 11

Th re F+W Media, Inc., et al, ("F+W Media" or "Debtors"} Case No. 19-10479 (KG) (Jointly Administered)
Debtor Reporting Period: April 1 - April 30

SUMMARY OF UNPAID POSTPETITION DEBTS

Attach aged listing of accounts payabie.
$ in thousands
Number of Days Past Due
Current 0-30 31-60 61-90 Over 90 Total

Accounts Payable (U.S.} (1) 1,789 540 86 - - 2,415
Accounts Payable (U.K.} 399 - - - - 399
Wages Payable - : - - - -
Taxes Payable “ “ - - - -
Rent/Leases-Building - - . - - -
Rent/Leases-Equipment - - - - - -
Secured Debt/Adequate Protection Payments - - - - : -
Professional Fees 80 6 - - . 85
Amounts Due te Insiders* - - - -
Total Postpetition A/P $ 2,268 § 545 $ 86 § - $ - $ 2,899

 

(1) As of the date of this filing, approximately $86 of Accounts Payable (U.S.} aged 31-60 days has been paid,
Case 19-10479-KG Doc265 Filed 05/30/19 Page 11 of 11

In re F+W Media, Inc., et al. ("F+W Media" or "Debtors")

Case No. 19-10479 (KG) (Jointly Administered)

Debtor Reporting Period: April 1 - Apri! 30

ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

$ in thousands

 

 

 

Accounts Receivable Reconciliation Amount
Total Accounts Receivable at the beginning of the reporting period 8,284
+ Amounts billed during the period 6,003
- Amounts collected during the period (5,279)
Total Accounts Receivable at the end of the reporting period $ = 9,007
Accounts Receivable Aging Amount
0 - 30 days old 10,438
31 - 60 days old 241
61 - 90 days old 74
91+ days ald 158
Total Accounts Receivable $ 10,910
Amount considered uncollectible (Bad Debt) (1,903)
Accounts Receivable (Net) $ 9,007
DEBTOR QUESTIONNAIRE
Must Be Completed Each Month

Questions Yes No
1. Have any assets been sold or transferred outside the normal course of business this reporting

period? If yes, provide an explanation below. x
2. Have any funds been disbursed from any account other than a debtor in possession account this

reporting period? If yes, provide an explanation below. x

Have all pestpetition tax returns been timely filed? Ifno, provide an explanation below. x
4. Are workers compensation, general liability and other necessary insurance coverages in effect?

If no, provide an explanation below. x
5. Has any bank account been opened during the reporting period? If yes, provide documentation

identifying the opened account(s). If an investment account has been opened provide the x

required documentation pursuant to the Delaware Local Rule 4001-3,

In accordance with the utilities order [D.L 96], FW opened a utility deposit account (a/c # xxxxx5181) with

Chase Bank in April and transferred $39,000 to that account,
